NUMBER 13-15-00227-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MELDEN & HUNT, INC.,                                                   Appellant,

                                         v.

EAST RIO HONDO WATER
SUPPLY CORPORATION,                                                    Appellee.


                  On appeal from the 197th District Court
                       of Cameron County, Texas.


                                    OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                       Opinion by Justice Perkes

      Appellee East Rio Hondo Water Supply Corporation (East Rio Hondo) filed suit

against appellant Melden & Hunt, Inc. (Melden) and other defendants alleging breach of

contract, breach of express and implied warranty, negligence, negligence per se, and

negligent misrepresentation in connection with the design and construction of a water
treatment plant1. Melden moved to dismiss East Rio Hondo’s lawsuit, claiming that the

requisite certificate of merit failed to satisfy the requirements of section 150.002 of the

Texas Civil Practice and Remedies Code. The trial court denied Melden’s motion to

dismiss.

       Melden brings this interlocutory appeal under civil practice and remedies code

section 150.002. See TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(f) (West, Westlaw

through 2015 R.S.) (authorizing an immediate interlocutory appeal from an order denying

motion to dismiss under section 150.002). By one issue with two subparts, Melden

alleges: (1) East Rio Hondo’s certificate of merit did not show the affiant was competent

and qualified to testify or was actively engaged in the practice of engineering; and (2) the

certificate of merit failed to reference each theory of recovery. We affirm.

                                    I.     BACKGROUND

       Along with its original petition, East Rio Hondo contemporaneously filed a

certificate of merit in the form of an affidavit of Dan Leyendecker, P.E. The affidavit

consists of fifteen paragraphs in five single-spaced pages and is divided into two parts.

The first part addresses Melden’s alleged acts and omissions and those of Melden’s

engineer Alan Booe. The second part addresses the other defendants—referred to in

the affidavit as the “manufacturers”—and their alleged acts and omissions.

       Leyendecker sets out in his affidavit that he is the president and principal of LNV

Engineering. He has a bachelor of science degree in civil engineering and twenty-three

years’ experience in “master planning, detailed design and construction management.”


       1 Though not part of this appeal, the co-defendants are Hawkins & Affiliates, Inc., HRM
Environmental, LLC, Ovivio USA, LLC, and Greystar EIG, LP, d/b/a Greystar.
                                              2
Leyendecker further states that his education and experience includes the “design and

analysis of water treatment plants, including clarifiers, pumps, filters, piping, controls, and

chemical feed systems[.]”

       Leyendecker avers that he reviewed the engineering plans and construction

documents prepared by Melden, together with the equipment cutsheets, specifications,

operations and maintenance manuals. With respect to Melden’s negligence, he states:

       Melden & Hunt and Booe (1) failed to provide and design a water treatment
       plan without cross connections, (2) failed to select and design a properly
       functioning solids contact clarifier, (3) failed to design a filtration system that
       can be properly backwashed and safely brought into operation without
       dangerous turbidity spikes, (4) failed to provide adequate assistance and
       support, and (5) failed to design a proper air filter scour system.

In the paragraphs that follow, Leyendecker elaborates on each of the identified negligent

actions or omissions. With respect to the alleged design defects, Leyendecker explains

the purpose for each system and the problems caused by the system’s omission or failure.

With respect to the failure to provide adequate assistance, Leyendecker states “Melden

& Hunt provided inadequate construction supervision and assistance to East Rio Hondo

during the startup phase of the Plant and failed to identify errors that it made in the design

of the Plans.”

       Leyendecker also addressed East Rio Hondo’s other causes of action against

Melden. Specifically, Leyendecker asserts the “negligent acts and omissions. . . also

constitutes a breach of Melden & Hunt’s and Booe’s contractual obligations to properly

and   adequately     design    the   Plant.”       Leyendecker     addresses     the   negligent

misrepresentation cause of action by stating “Melden & Hunt. . . provided false information

in the construction plans and documents relied on by East Rio Hondo.” The affidavit

                                               3
concludes with Leyendecker’s signature and a “professional engineer” stamp with his

Texas engineering license number.

                                II.    MOTION TO DISMISS

       By its sole issue on appeal, Melden argues the trial court erred in denying its

motion to dismiss.

A.     Standard of Review

       “We review a trial court's decision to grant or deny a defendant's motion to dismiss

under section 150.002 of the Civil Practice and Remedies Code for abuse of discretion.”

WCM Group, Inc. v. Camponovo, 305 S.W.3d 214, 219 (Tex. App.—Corpus Christi 2009,

pet. dism'd) (citing Landreth v. Las Brisas Council of Co–Owners, Inc., 285 S.W.3d 492,

496 (Tex. App.—Corpus Christi 2009, no pet.), superseded by statute on other grounds,

TEX. CIV. PRAC. & REM. CODE ANN. § 150.002, as recognized in Morrison Seifert Murphy,

Inc. v. Zion, 384 S.W.3d 421, 426 (Tex. App.—Dallas 2012, no pet.)).

       To the extent we analyze statutory construction, however, our review is de novo.

See id. (citing Landreth, 285 S.W.3d at 496). “Once we determine the statute's proper

construction, we must then decide whether the trial court abused its discretion in applying

the statute.” Id. “ln construing statutes, we ascertain and give effect to the Legislature's

intent as expressed by the language of the statute.” City of Rockwall v. Hughes, 246
S.W.3d 621, 625 (Tex. 2006). “We use definitions prescribed by the Legislature and any

technical or particular meaning the words have acquired.”          Id.     “Otherwise, we

construe the statute's words according to their plain and common meaning.” ld. “Every

word of a statute must be presumed to have been used for a purpose, and every word


                                             4
excluded from a statute must also be presumed to have been excluded for a purpose.”

Landreth, 285 S.W.3d at 497.

B.     Applicable Law

       Texas Civil Practice and Remedies Code section 150.002(a) requires that, “in any

action . . . for damages arising out of the provision of professional services by a licensed

or registered professional, the plaintiff shall be required to file with the complaint an

affidavit of a . . . third-party . . . licensed professional engineer.” TEX. CIV. PRAC. & REM.

CODE ANN. § 150.002(a).

       The affidavit shall set forth specifically for each theory of recovery for which
       damages are sought, the negligence, if any, or other action, error, or
       omission of the licensed or registered professional in providing the
       professional service, including any error or omission in providing advice,
       judgment, opinion, or a similar professional skill claimed to exist and the
       factual basis for each such claim.

ld. § 150.002(b). Subsection (b) further requires that “[t]he third-party . . . licensed

professional engineer . . . shall be licensed or registered in this state and actively engaged

in the practice of . . . engineering.” Id. “The plaintiff's failure to file the affidavit in

accordance with this section . . . shall result in dismissal of the complaint against the

defendant.” Id. § 150.002(e). “This dismissal may be with prejudice.” Id.

                                     III.   DISCUSSION

A.     Leyendecker’s Qualifications

       Melden first argues that Leyendecker’s affidavit fails to demonstrate that he is

knowledgeable and competent to testify. Specifically, Melden claims that Leyendecker’s

statements regarding his qualifications are “conclusory assertions” and establish nothing

more than that he is an engineer. In essence, Melden urges us to review the chapter

                                              5
150 requirements with the same degree of scrutiny normally reserved for the competence

and admissibility of expert testimony. Chapter 150, however, has no such requirement.

See Benchmark Eng'g Corp. v. Sam Houston Race Park, 316 S.W.3d 41, 44 (Tex. App.—

Houston [14th Dist.] 2010, pet. dism'd by agr.) (contrasting statutory requirements for

certificates of merit with standards governing admissibility of trial and summary-judgment

evidence).

       What chapter 150 requires, with respect to subject-area expertise, is that the affiant

“is knowledgeable in the area of practice of the defendant.” TEX. CIV. PRAC. & REM. CODE

ANN. § 150.002(a)(3). “Chapter 150 does not require that an affiant establish his

knowledge through testimony that would be competent or admissible as evidence, or

even that the affiant explicitly establish or address such knowledge within the face of the

certificate—indeed, it imposes no particular requirements or limitations as to how the trial

court ascertains whether the affiant possesses the requisite knowledge.” M-E Eng’rs,

Inc. v. City of Temple, 365 S.W.3d 497, 503 (Tex. App—Austin 2012, pet. denied) (citing

Benchmark Eng'g Corp., 316 S.W.3d at 47 (observing, under materially identical

provisions of 2005 version of chapter 150, the “legislature did not include a requirement

that statements in a certificate of merit must be competent as evidence”)); Charles

Durivage, P.E. v. La Alhambra Condo. Ass'n, No. 13–11–00324–CV, 2011 WL 6747384,

at *2–3 (Tex. App.—Corpus Christi Dec. 21, 2011, pet. dism’d) (mem. op.) (holding that

under the 2009 version of chapter 150, there was no authority “establishing that a

certificate of merit must fail if its statements are conclusory, or even that it must comply

with rules of evidence”).


                                             6
       Consequently, the trial court was able to determine that Leyendecker was licensed

as a Texas engineer with education and experience including the “design and analysis of

water treatment plants, including clarifiers, pumps, filters, piping, controls, and chemical

feed systems[.]” Leyendecker’s recital of his qualifications and experience are factual

statements supporting his conclusion that he is knowledgeable in Melden’s area of

practice and competent to testify. See TEX. CIV. PRAC. & REM. CODE ANN. § 150.002

(a)(1)(3).

B.     Actively Engaged in the Practice of Engineering

       Melden also argues that Leyendecker’s affidavit fails to show that he is actively

engaged in the practice of engineering and thus fails to meet the requirements of

subsection (b) of section 150.002. See id. § 150.002(b). According to Melden, neither

Leyendecker’s position as principal of an engineering firm nor his current engineering

license “equate with an active practice of engineering.” See TEX. OCC. CODE ANN. §

1001.302(e) (West, Westlaw through 2015 R.S.) (stating that to receive an engineering

license, “[a] person who has the necessary license qualifications described by this chapter

is eligible for the license regardless of whether the person is practicing at the time the

person applies for the license”).

       The practice of engineering includes, among other things: design of engineering

works or systems; development of specifications for engineering works or systems;

engineering for construction of real property; and “any other professional service

necessary for the planning, progress, or completion of an engineering service.” CBM

Eng’rs, Inc. v. Tellespen Builders, L.P., 403 S.W.3d 339, 343 (Tex. App.—Houston [1st


                                             7
Dist.] 2013, pet. denied) (citing TEX. OCC. CODE ANN. § 1001.003(c) (West, Westlaw

through 2015 R.S.)). Chapter 150 neither requires the affiant to explicitly state that he

or she is actively engaged in engineering practice nor imposes requirements or limitations

on how the trial court determines whether the affiant is actively engaged. See M-E

Eng’rs Inc., 365 S.W.3d at 503; see also TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(b).

       Leyendecker’s affidavit provides information indicative of active engineering

practice. Leyendecker states that he is the president and principal of LNV Engineering.

Although he does not describe the type of business in which LNV Engineering engages,

the trial court could reasonably infer from the company’s name and Leyendecker’s past

experience that LNV Engineering engages in engineering services. The trial court could

have further reasoned that, as president and principal of LNV Engineering, Leyendecker’s

job duties include “any other professional service necessary for the planning, progress,

or completion of an engineering service.” See TEX. OCC. CODE ANN. § 1001.003(c); see

also Elness Swenson Graham Architects, Inc. v. RLJ II–C Austin Air, LP, No. 03–10–

00805–CV, 2011 WL 1562891, at *2–3 (Tex. App.—Austin Apr. 20, 2011, pet. denied)

(mem. op.) (determining that the affiant's certificate demonstrated that he was actively

engaged in the requisite practice area despite not having said so explicitly).

       We conclude that the trial court did not abuse its discretion in determining that

Leyendecker was knowledgeable and qualified to testify. Likewise, based on reasonable

inferences, the trial court could have concluded that Leyendecker is actively engaged in

engineering.




                                             8
C.     Theories of Recovery

       Melden claims that Leyendecker’s affidavit failed to address “each theory of

recovery for which damages are sought” as required by section 150.002(b). See TEX.

CIV. PRAC. & REM. CODE ANN. § 150.002(b). Melden argues that Leyendecker’s affidavit

fails to address the breach of warranty claims, failed to identify the “false information”

element of the negligent misrepresentation claim, and failed to identify the “valid contract”

element of the breach of contract claim.

       In support of its argument, Melden cites Garza v. Carmona. 390 S.W.3d 391,

396–97 (Tex. App.—Corpus Christi 2012, no pet.). In Garza we rejected a certificate of

merit for not tying specific actions of the defendants to specific causes of actions. Id.;

see also Durivage, 2011 WL 6747384, at * 4 (dismissing certain claims that were not

supported by the certificate of merit); but see Couchman v. Cardona, 2015 WL 4497722,

at *4, __S.W.3d__, __ (Tex. App.—Houston [1st Dist.] Jul. 23, 2015, no pet.) (holding that

a certificate of merit is not required to tie alleged improper actions to specific elements of

specific causes of action); Dunham Eng’g, Inc. v. Sherwin-Williams Co., 404 S.W.3d 785,

796 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (same); M-E Eng’rs, Inc, 365 S.W.3d

at 506 (“Because the core focus of section 150.002(b) is ascertaining and verifying the

existence of errors or omissions in the professional services provided, it does not ‘require

that a certificate address operative facts other than the professional errors and omissions

that are the focus of the statute.”).

       Melden’s argument misinterprets our holding in Garza. There, we explained that

the crux of the plaintiff’s negligence claims was a failure to supervise. See Garza, 390
9
S.W.3d at 396. We noted that the affidavit was “wholly silent on the question of whether

[defendant] negligently supervised and failed to correct [the construction contractor’s]

work.” See id. at 397. We also examined the plaintiff’s four additional causes of action

and compared the statements in the affidavit to the different elements of each cause.

See id. Though our analysis contrasted the cause of action elements with the affidavit

to identify omissions in the affidavit, Garza does not stand for the requirement that the

affidavit must address each element of each cause of action. Section 150 does not

require that level of specificity. Instead, the function of the certificate of merit is to provide

a basis for the trial court to determine merely that the plaintiff's claims are not frivolous

and to thereby conclude that the plaintiff is entitled to proceed in the ordinary course to

the next stages of litigation. CBM Eng’rs, 403 S.W.3d at 346.

       Leyendecker’s affidavit meets this function.           Unlike the affidavit in Garza,

Leyendecker addresses each of East Rio Hondo’s causes of action attributable to errors

in professional service. Concerning the negligence claim, Leyendecker states

       Melden & Hunt and Booe improperly incorporated multiple cross
       connections in its design of the Plant. Cross connections can lead to
       inadvertent contamination of already treated water and pose a severe risk
       to the health of East Rio Hondo’s customers and violate Texas Commission
       on Environmental Quality (TCEQ) regulations.

Likewise, Leyendecker addresses the breach of warranty claims, explaining that “[t]hese

clarifiers were chosen because of Manufacturer’s, Melden & Hunt’s, and Booe’s claim

that the typically implemented sludge blanket clarifier operation would create excellent

produced water and further increase the efficiency of the treatment process.”               With

respect to East Rio Hondo’s breach of contract claim, it is unnecessary for Leyendecker


                                               10
to reference the specific terms of the contract between Melden and East Rio Hondo.

Instead, his affidavit examines how the plant was not operating correctly, safely, or

efficiently resulting from the numerous problems with the plant’s design and filtration

system. He concludes that “Melden & Hunt and Booe failed to live up to their obligations

that required them to design the Plant in accordance with their contract.”         Similarly,

Leyendecker addressed East Rio Hondo’s negligent misrepresentation claim by stating

that “Melden & Hunt failed to provide relevant and material information to East Rio Hondo

. . . and, in fact, provided false information in the construction plans and documents relied

on by East Rio Hondo.” We note that a certificate of merit is “filed early in the litigation,

before discovery and before other dispositive motions may be available.” Couchman,

2015 WL 4497722, at *4 (citing CBM Eng’rs, 403 S.W.3d at 345).             Accordingly, the

plaintiff is not required to marshal its evidence or establish every element of its claims.

Id.

D.     Negligence

       With respect to East Rio Hondo’s negligence claims, Melden asserts that the

affidavit offers no factual basis, no standard of care, no specific instances of wrongdoing,

and no discussion of causation. While it is true that the certificate of merit must provide

a factual basis for the allegations of professional errors or omissions, it need not recite

the applicable standard of care and how it was allegedly violated in order to provide an

adequate factual basis for the identification of professional errors. CBM Eng’rs, 403
S.W.3d at 345; see M–E Eng'rs, Inc., 365 S.W.3d at 506; Gartrell v. Wren, No. 01–11–

00586–CV, 2011 WL 6147786, at *5 (Tex. App.—Houston [1st Dist.] Dec. 8, 2011, pet.


                                             11
denied) (mem. op.); Elness Swenson, 2011 WL 1562891, at *4.

       Though Leyendecker asserts that “Melden & Hunt and Booe failed to use ordinary

care that a reasonable and prudent professional would have used in performing duties

related to the design of the Plant and the filtration system used in it,” this statement does

not identify the factual basis for the errors.    The following portions of the affidavit,

however, do set forth the factual basis of the errors.        Leyendecker’s affidavit then

explains the filtration system design, why the design is incorrect, and how those design

errors have contributed to problems in the plant. That is what matters in the certificate

of merit—the factual basis.

E.     Summary

       We hold the trial court did not abuse its discretion by denying the motion to dismiss

based on the sufficiency of the certificate of merit. See Couchman, 2015 WL 4497722,

at *5; CBM Eng'rs, 403 S.W.3d at 346 (upholding certificate of merit identifying errors in

structural drawings and concluding errors contributed to instability of building); Dunham

Eng'g, 404 S.W.3d at 796–97 (upholding certificate of merit identifying errors in bid

process and concluding errors violated professional engineering duties). We overrule

Melden’s sole issue.

                                     IV.   CONCLUSION

       We affirm the trial court’s order denying Melden’s motion to dismiss.

                                                  GREGORY T. PERKES
                                                  Justice


Delivered and filed the
17th day of December, 2015.

                                             12